

115 HR 6232 IH: Preventing Family Separation for Immigrants with Disabilities Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6232IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Sean Patrick Maloney of New York (for himself, Ms. Bass, Mr. O'Halleran, Mr. Meeks, Mr. Cohen, Ms. Clarke of New York, Mr. Payne, Mr. Espaillat, Ms. Velázquez, Mr. Correa, Ms. Titus, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the separation of families including an individual with an developmental disability at or
			 near ports of entry.
	
 1.Short titleThis Act may be cited as the Preventing Family Separation for Immigrants with Disabilities Act. 2.Limitation on the separation of families including an individual with an developmental disability (a)In generalAn agent or officer of a designated agency shall be prohibited from removing a protected individual from his or her family member, at or near the port of entry or within 100 miles of the border of the United States, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of a family member, determines that it is in the best interests of the protected individual to be removed from his or her family member, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from the State or county welfare agency with expertise in trauma and development and an official from the State protection and advocacy system make a best interests determination that it is in the best interests of the protected individual to be removed from his or her family member because the protected individual is in danger of abuse or neglect at the hands of the family member, or is a danger to herself or others.
 (3)The Chief Patrol Agent or the Area Port Director in their official and undelegated capacity, authorizes separation upon the recommendation by an agent or officer, based on a finding that—
 (A)the protected individual is a victim of trafficking or is at significant risk of becoming a victim of trafficking;
 (B)there is a strong likelihood that the adult is not a family member of the protected individual; or (C)the protected individual is in danger of abuse or neglect at the hands of the family member, or is a danger to themselves or others.
 (b)Prohibition on separationAn agency may not remove a protected individual from a family member solely for the policy goal of deterring individuals from migrating to the United States or for the policy goal of promoting compliance with civil immigration laws.
 (c)Documentation requiredThe Secretary shall ensure that a separation under subsection (a)(3) is documented in writing and includes, at a minimum, the reason for such separation, together with the stated evidence for such separation.
 3.Required information for separated familiesNot less frequently than once every month, the Secretary shall provide the family member of a protected individual who was separated, the following information, at a minimum:
 (1)A status report on the monthly activities of the protected individual. (2)Information about the education and health of the protected individual, including any medical treatment provided to the individual or medical treatment recommended for the individual.
 (3)Information about changes to the individual’s immigration status, as well as information about the State protection and advocacy office that has monitoring authority.
 (4)Other information about the individual, designed to promote and maintain family reunification, as the Secretary determines in his or her discretion.
 4.DefinitionsIn this Act: (1)Agent; officerThe terms agent and officer include contractors of the Federal Government.
 (2)Danger of abuse or neglect at the hands of the family memberThe term danger of abuse or neglect at the hands of the family member shall not mean migrating to or crossing the United States border. (3)Designated agencyThe term designated agency means—
 (A)the Department of Homeland Security; (B)the Department of Justice; and
 (C)the Department of Health and Human Services. (4)Disabilities specialistThe term disabilities specialist means an individual with expertise working with individuals with a disability who is—
 (A)a physician; (B)an osteopath; or
 (C)a psychologist. (5)FindingThe term finding means an individualized written assessment or screening by the trained agent or officer that includes a consultation with a disabilities specialist, formalized as required under section 1(c).
 (6)Protected individualThe term protected individual means an individual who— (A)has an developmental disability; and
 (B)has no permanent immigration status. (7)SecretaryUnless otherwise specified, the term Secretary means the Secretary of Homeland Security.
			